DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,9 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2013/0288401 A1 to Matsuura, “Matsuura”.
Regarding claim 1, Matsuura discloses a method (e.g. FIG. 4A-4D) for manufacturing a semiconductor device, the method comprising:
forming (FIG. 4A) a source electrode (22, ¶ [0051]) and a drain electrode (20) on a nitride semiconductor layer (18, ¶ [0016]) formed on a main surface of a SiC substrate (10, ¶ [0016]);
forming a gate electrode (28) having a laminated structure including a Ni layer (24, ¶ [0018]) and an Au layer (26) on the Ni layer between the source electrode (22) and the drain electrode (20) on the nitride semiconductor layer and forming a first metal film (30) having the same laminated structure (24 and 26) as the gate electrode (28) in a region adjacent to the source electrode with an interval therebetween;

forming (FIG. 4C) a hole (76, ¶ [0054]) being continuous (i.e. contacting) with the first metal film (30) from a back surface of the SiC substrate (10); and
forming a metal (59, ¶ [0055]) via being continuous with the first metal film (30) from the back surface in the hole (76).

Regarding claim 2, Matsuura discloses the method for manufacturing a semiconductor device according to claim 1, and Matsuura further discloses wherein, in the forming of the hole (76), the SiC substrate (10) is etched (e.g. FIG. 2B hole 52) by reactive ion etching using a fluorine-based gas (¶ [0029]), and then the nitride semiconductor layer (18) is etched (e.g. FIG. 2C hole 54) by reactive ion etching using a chlorine-based gas (¶ [0030]).

Regarding claim 9, Matsuura discloses a semiconductor device comprising:
a SiC substrate (10, ¶ [0016]); 
a nitride semiconductor layer (18, ¶ [0016]) provided on a main surface of the SiC substrate (10);
a source electrode (22, ¶ [0017],[0051]) and a drain electrode (20) provided on the nitride semiconductor layer (18);
a gate electrode (28, ¶ [0018]) provided between the source electrode (22) and the drain electrode (20) on the nitride semiconductor layer (18) and having a laminated structure including a Ni layer (24, ¶ [0018]) and an Au layer (26) on the Ni layer;
a first metal film (30) provided in a region adjacent to the source electrode (22) with an interval therebetween on the nitride semiconductor layer (18) and having the same laminated structure (24 and 26) as the gate electrode;

a metal via (59, ¶ [0040]) provided in a hole (76) of the SiC substrate (10), the metal via being continuous (i.e. extending along the entire portion) from a back surface of the SiC substrate (10) to the first metal film (30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3,4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0288401 A1 to Matsuura, “Matsuura”, in view of U.S. Patent Number 5,501,893 to Laermer et al., “Laermer”.
Matsuura discloses the method for manufacturing a semiconductor device according to claim 2, and Matsuura further discloses wherein, in the forming of the hole (e.g. FIG. 4B hole 72, ¶ [0053],[0029]), fluorine ions derived from the fluorine-based gas are radiated onto the SiC substrate.
	Matsuura fails to clearly teach wherein the fluorine ions are intermittently radiated.
	Laermer teaches wherein plasma ions are intermittently radiated (interrupted by sidewall polymerizing, Abstract, column 4 lines 1-65), also generally known as the Bosch process (assignee is Robert Bosch GmbH).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Matsuura by intermittently radiating ions as taught by Laermer in order to achieve a very high etching rate with simultaneously high selectivity (Laermer column 3 lines 26-31) and since Bosch RIE/DRIE is generally well-known in the art.

Regarding claim 4, Matsuura discloses the method for manufacturing a semiconductor device according to claim 2, and Matsuura further teaches wherein, in the forming of the hole (e.g. FIG. 4C hole 76, ¶ [0054],[0030]), chlorine ions derived from the chlorine-based gas are radiated onto the nitride semiconductor layer.
	Matsuura fails to clearly teach wherein the chlorine ions are intermittently radiated.
	Laermer teaches wherein plasma ions are intermittently radiated (interrupted by sidewall polymerizing, Abstract, column 4 lines 1-65), also generally known as the Bosch process (Assignee: Robert Bosch GmbH).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Matsuura by intermittently radiating ions as taught by Laermer in order to achieve a very high etching rate with simultaneously high selectivity (Laermer column 3 lines 26-31) and since Bosch RIE/DRIE is generally well-known in the art.

Claims 3,4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0288401 A1 to Matsuura, “Matsuura”, in view of U.S. Patent Application Publication Number 2003/0077910 A1 to Westerman et al., “Westerman”.
Regarding claim 3, Matsuura discloses the method for manufacturing a semiconductor device according to claim 2, and Matsuura further discloses wherein, in the forming of the hole (e.g. FIG. 4B hole 72, ¶ [0053],[0029]), fluorine ions derived from the fluorine-based gas are radiated onto the SiC substrate.
	Matsuura fails to clearly teach wherein the fluorine ions are intermittently radiated.
	Westerman teaches intermittently pulsing an etching plasma (Abstract, ¶ [0003],[0036]-[0039],[0043]-[0046],[0050]-[0054]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Matsuura by intermittently pulsing the etching species as taught by Westerman in order to etch damage sensitive high bandgap materials (Westerman ¶ [0014]-[0017],[0005]-[0010]).

Regarding claim 4, Matsuura discloses the method for manufacturing a semiconductor device according to claim 2, and Matsuura further teaches wherein, in the forming of the hole (e.g. FIG. 4C hole 76, ¶ [0054],[0030]), chlorine ions derived from the chlorine-based gas are radiated onto the nitride semiconductor layer.
	Matsuura fails to clearly teach wherein the chlorine ions are intermittently radiated.
	Westerman teaches intermittently pulsing an etching plasma (Abstract, ¶ [0003],[0036]-[0039],[0043]-[0046],[0050]-[0054]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Matsuura by intermittently pulsing the Westerman in order to etch damage sensitive high bandgap materials (Westerman ¶ [0014]-[0017],[0005]-[0010]).

Claims 5,11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0288401 A1 to Matsuura, “Matsuura”, in view of U.S. Patent Application Publication Number 2021/0175337 A1 to Tsunami, “Tsunami”.
 Although Matsuura discloses the method for manufacturing a semiconductor device according to claims 1 and the semiconductor device according to claim 9, Matsuura fails to clearly teach wherein the source electrode has an opening, and the first metal film is formed inside the opening.
	Tsunami teaches (e.g. FIG. 1) wherein a source electrode (13a) has an opening (filled with 13b) and wherein a first metal film (13b) is formed inside the opening (¶ [0030],[0033]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method or formed the device of Matsuura by forming the first metal within an opening in the source electrode as taught by Tsunami in order to improve corrosion resistance (Tsunami ¶ [0011],[0032],[0033],[0038],[0046],[0052],[0053]) and/or establish different contact resistivities for respective regions (Tsunami ¶ [0041],[0042]) and/or allow the improved contact of Matsuura to be integrated into a multi-finger transistor design (Tsunami ¶ [0050],[0051]) and/or similarly decrease the effective area of the source electrode (Tsunami ¶ [0056]).

Claims 6,12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0288401 A1 to Matsuura, “Matsuura”, in view of U.S. Patent Application Publication Number 2021/0175337 A1 to Tsunami, “Tsunami” and U.S. Patent Application Publication Number 2020/0091301 A1 to Pan et al., “Pan”.
Matsuura discloses the method for manufacturing a semiconductor device according to claim 1 and the semiconductor device according to claim 9, Matsuura fails to clearly teach the planar shape of the source electrode wherein the first metal film is formed inside the planar shape.
Tsunami teaches (e.g. FIG. 1) wherein a source electrode (13a) has a planar opening (filled with 13b) and wherein a first metal film (13b) is formed inside the planar opening (¶ [0030],[0033]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method or formed the device of Matsuura by forming the first metal within an opening in the source electrode as taught by Tsunami in order to for example improve corrosion resistance (Tsunami ¶ [0011],[0032],[0033],[0038],[0046],[0052],[0053]) and/or establish different contact resistivities for respective regions (Tsunami ¶ [0041],[0042]) and/or allow the improved contact of Matsuura to be integrated into a multi-finger transistor design (Tsunami ¶ [0050],[0051]) and/or similarly decrease the effective area of the source electrode (Tsunami ¶ [0056]).
Matsuura and Tsunami fail to clearly teach wherein the planar shape is a U shape.
Pan teaches (e.g. FIG. 6) wherein a planar shape of a source electrode (12) is a U shape, see Examiner-annotated figure below):

    PNG
    media_image1.png
    343
    570
    media_image1.png
    Greyscale

Matsuura in view of Tsunami with U shaped source electrodes as taught by Pan in order to form openings for the through-substrate vias with reduced difficulty since the U shape opening makes it easier to use conventional photolithography thereby improving the manufacturing efficiency and reducing production costs (Pan ¶ [0057]).
Examiner’s Note: the term U shape is not expressly defined in Applicant’s specification and is therefore interpreted under the doctrine of broadest interpretation, see MPEP 2111, as shapes which generally include a U shape portion.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0288401 A1 to Matsuura, “Matsuura”, in view of U.S. Patent Application Publication Number 2019/0148498 A1 to Lee et al., “Lee”.
Regarding claim 7, although Matsuura discloses the method for manufacturing a semiconductor device according to claim 1, Matsuura fails to clearly teach wherein the laminated structure includes a Pd layer between the Ni layer and the Au layer.
	Lee teaches wherein a laminate includes forming a Pd layer (52, ¶ [0050]) between a Ni layer (51) and an Au layer (53).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Matsuura by including a Pd layer between the Ni and Au layers in the laminate as taught by Lee in order to desirably include a diffusion barrier metal to prevent unwanted diffusion (Lee ¶ [0050]).

Claims 8,10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0288401 A1 to Matsuura, “Matsuura”, in view of U.S. Patent Application Publication Number 2015/0001721 A1 to Nishi, “Nishi”.
Regarding claim 8, Matsuura discloses the method for manufacturing a semiconductor device according to claim 1, and Matsuura further discloses wherein the forming of the source electrode (22) and the drain electrode (20) includes alloying a multilayer metal containing Al (Al on Ti, ¶ [0017]) at a temperature in a range of 500 °C to 800 °C (¶ [0017]).
	Matsuura fails to clearly teach in sufficient detail for anticipation wherein the multilayer metal containing Al contains mainly Al and wherein the annealing temperature is in the range of specifically 500 °C to 600 °C.
	Nishi teaches (e.g. Fig. 1) wherein a source and drain multilayer metal (20 formed including 22 and 24) containing mostly Al (thickness of Al layer 24 is 400 nm, ¶ [0034], which is larger than 22 which has a thickness of 10 nm and 26 thickness of 20 nm, indicating most of the material is Al) at a temperature range of 500 °C to 600 °C (¶ [0037]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Matsuura having mostly Al and annealing within the claimed range as taught by Nishi in order to achieve improvement in reliability (Nishi ¶ [0007],[0015],[0016]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the material thickness and annealing temperature are determined by and determines the performance of the multilayer metal stack making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 

	
Regarding claim 10, although Matsuura discloses the semiconductor device according to claim 9, Matsuura fails to clearly state wherein the source electrode and the drain electrode mainly contain Al.
	Nishi teaches (e.g. Fig. 1) wherein a source and drain multilayer metal (20 formed including 22 and 24) containing mostly Al (thickness of Al layer 24 is 400 nm, ¶ [0034], which is larger than 22 which has a thickness of 10 nm and 26 thickness of 20 nm, indicating most of the material is Al).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Matsuura having mostly as taught by Nishi in order to achieve improvement in reliability (Nishi ¶ [0007],[0015],[0016]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the material thickness and annealing temperature are determined by and determines the performance of the multilayer metal stack making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0288401 A1 to Matsuura, “Matsuura”, in view of U.S. Patent Application Publication Number 2011/0115025 A1 to Okamoto, “Okamoto”.
Matsuura discloses the semiconductor device according to claim 9, Matsuura fails to clearly state wherein the source electrode has a width of at least 30 microns.
	Okamoto teaches wherein source electrode fingers may have a width of approximately 30 microns (¶ [0040]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Matsuura with the source electrodes having widths in the claimed range as suggested by Okamoto since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the dimensions of the source electrode determine the scale and operating characteristics of the device, including for example the current loads Okamoto ¶ [0032] making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication Number 2012/0175777 A1 to Hill et al.
U.S. Patent Application Publication Number 2008/0067563 A1 to Kawasaki
U.S. Patent Application Publication Number 2020/0395374 A1 to Bothe et al.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/               Primary Examiner, Art Unit 2891